UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-52687 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification No.) 10575 Katy Freeway, Suite 300, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (832) 436-1832 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As ofDecember 14, 2012, there were 77,379,955 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosure 21 Item 5. Other Information 21 Item 6. Exhibits 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ALAMO ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS OCTOBER 31, 2, 2012 ASSETS October 31, 2012 (Unaudited) April 30, 2012 Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Oil and gas properties Proved Unproved Property, plant and equipment Well machinery and equipment Furniture, fixtures and other Less:accumulated depletion, depreciation and amortization ) ) Net oil and gas properties, plant and equipment Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Senior convertible promissory notes net of discount of $0 and 243,770, respectively Total current liabilities Senior convertible promissory notes, netof discount of $24,161 and $84,716, respectively Stockholders’ Equity: Common stock, $0.001 par value, 3,000,000,000 shares authorized, 77,379,955 and 59,484,145 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during exploration stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to financial statements. 3 ALAMO ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October 31, 2012 Three Months Ended October 31, 2011 Six Months Ended October 31, 2012 Six Months Ended October 31, 2011 Inception (September 1, 2009) through October 31, 2012 Oil and gas revenues $ Operating costs and expenses: Lease operating costs Production costs Depletion, depreciation and amortization Salaries, wages and related expense Legal and professional Other general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest expense ) Interest expense – debt discount amortization ) Other income (expense) ) - 24 - Gain on sale of equipment - - - Total other income (expense) Net loss before income taxes ) Provision for income taxes - - - See accompanying notes to financial statements. 4 ALAMO ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October 31, 2012 Three Months Ended October 31, 2011 Six Months Ended October 31, 2012 Six Months Ended October 31, 2011 Inception (September 1, 2009) through October 31, 2012 Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding – basic and diluted 77,257,995 57,606,133 68,371,071 57,419,455 See accompanying notes to financial statements. 5 ALAMO ENERGY CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM INCEPTION (SEPTEMBER 1, 2009) THROUGH OCTOBER 31, 2012 Shares Amount Additional Paid-In Capital Deficit Accumulated During Exploration Stage Total Stockholders’ Equity Balance, September 1, 2009 $ $ ) $
